Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments filed on 8/27/2012 have canceled the claims 6-7, 12, 16-19, 31, 59-60 and 64 and as a result overcome all the rejections/objections to these claims set forth in the previous Office Action. Examiner initiated an interview to resolve remaining issues in order to expedite the prosecution and to place the application in condition for allowance. See interview summary for details.
Examiner's Amendment/Statement
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given over the telephone by Lucas M. Hjelle on 6/30/2021 at 10:30pm PT.
The claim 1 has been amended as follows:
In claim 1, replace lines 15-16 (i.e., “circuit and a network that couples the input registers to the write circuit; wherein the network is configured to calculate an address of a switch input within a path;”) the following:

circuit and a network that couples the input registers to the write circuit; 

wherein the address information identifies inputs of switches of the Benes network to be configured by configuration information stored in the input registers;
wherein the network is configured to calculate an address of a switch input within a path;

Allowable Subject Matter
Claims 1-5, 8-11, 13-15, 55-58 and 61-63 are allowed subject to the above examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FENG NIU/Primary Examiner, Art Unit 2669